DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 28, 2021 has been entered. Claims 1-20 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao (US 2017/0202459 A1) (hereinafter – Cao).

Regarding claim 1, Cao discloses A blood pressure measuring device, comprising (Abstract)
a wristband (Para. [0048], “Wearable device 500 may include flexible band 510 (e.g., polymer band) and flexible sensor unit 520.”),
a control system (Para. [0051], “Flexible sensor unit 520 may include a low-power embedded microcontroller for capturing and processing sensed signals.”),
and a pressure sensing device (Para. [0048], “flexible sensor unit 520”),
wherein the pressure sensing device is provided on the wristband (Para. [0048], “Wearable device 500 may include flexible band 510 (e.g., polymer band) and flexible sensor unit 520.”);
the control system is electrically coupled to the pressure sensing device (Para. [0051], “Flexible sensor unit 520 may include a low-power embedded microcontroller for capturing and processing sensed signals.”);
the pressure sensing device is configured to receive a pressure generated by skin surface and to generated an electrical signal (Para. [0050], “Contact sensor 530 may comprise a pulse sensing cell ;
and the control system is configured to receive the electrical signal and to convert the electrical signal into a pulse wave, and to acquire a blood pressure value based on the pulse wave (Para. [0028], “This pressure waveform can be directly obtained using a pulse sensor on the peripheral arteries or indirectly measured through PPG.”).
Regarding claim 15, Cao discloses The blood pressure measuring device according to claim 1, wherein the control system comprises a central processing unit, a pulse data processing unit, and a blood pressure data processing unit (Para. [0028], “This pressure waveform can be directly obtained using a pulse sensor on the peripheral arteries or indirectly measured through PPG.” And para. [0059], “Smartphone 910 may comprise one or more hardware processors, one or more communication circuits (e.g., configured to communicate with wearable device 500 using Bluetooth or BTLE), display and/or input device(s), memory, and software such as an application that configures smartphone 910 processor to process data gathered by wearable device 500.” And para. [0061], “Para. [0061], “In 1120, smartphone 910 may process the pre-processed data to determine BP. For example, smartphone 910 may apply one or more of the procedures disclosed above in the " Blood Pressure Measurement" section of this document.” The processors can perform any of the BP measurement functions);
the central processing unit is configured to receive the electrical signal and send the electrical signal to the pulse data processing unit, and is further configured to receive the pulse wave from the pulse data processing unit and send the pulse wave to the blood pressure data processing unit (Para. [0028], “This pressure waveform can be directly obtained using a pulse sensor on the peripheral arteries or indirectly measured through PPG.” And para. [0059], “Smartphone 910 may comprise one or more hardware processors, one or more communication circuits (e.g., configured to communicate with wearable device 500 using Bluetooth or BTLE), display and/or input device(s), memory, and software ;
 the pulse data processing unit is configured to receive the electrical signal and convert the electrical signal into the pulse wave, and to transmit the pulse wave to the central processing unit (Para. [0028], “This pressure waveform can be directly obtained using a pulse sensor on the peripheral arteries or indirectly measured through PPG.” And para. [0059], “Smartphone 910 may comprise one or more hardware processors, one or more communication circuits (e.g., configured to communicate with wearable device 500 using Bluetooth or BTLE), display and/or input device(s), memory, and software such as an application that configures smartphone 910 processor to process data gathered by wearable device 500.” And para. [0061], “Para. [0061], “In 1120, smartphone 910 may process the pre-processed data to determine BP. For example, smartphone 910 may apply one or more of the procedures disclosed above in the " Blood Pressure Measurement" section of this document.” The processors can perform any of the BP measurement functions);
and the blood pressure data processing unit is configured to receive the pulse wave from the central processing unit, and to calculate a blood pressure value according to the correspondence between the pulse wave and the blood pressure (Para. [0028], “This pressure waveform can be directly obtained using a pulse sensor on the peripheral arteries or indirectly measured through PPG.” And para. [0059], “Smartphone 910 may comprise one or more hardware processors, one or more communication circuits (e.g., configured to communicate with wearable device 500 using Bluetooth or BTLE), display and/or input device(s), memory, and software such as an application that configures smartphone 910 processor to process data gathered by wearable device 500.” And para. [0061], “Para. [0061], “In 1120, .
Regarding claim 18, Cao discloses A blood pressure measuring method, comprising (Abstract):
receiving an electrical signal generated by a pressure sensing device due to a pressure exerted thereon by a skin surface (Para. [0028], “This pressure waveform can be directly obtained using a pulse sensor on the peripheral arteries or indirectly measured through PPG.”);
converting the electrical signal into a corresponding pulse wave (Para. [0028], “This pressure waveform can be directly obtained using a pulse sensor on the peripheral arteries or indirectly measured through PPG.”);
and obtaining a blood pressure value according to a correspondence between the pulse wave and a blood pressure (Para. [0028], “This pressure waveform can be directly obtained using a pulse sensor on the peripheral arteries or indirectly measured through PPG.”).
Regarding claim 20, Cao discloses The blood pressure measuring method according to claim 18, wherein obtaining the blood pressure value according to the correspondence between the pulse wave and the blood pressure comprising: calculating the blood pressure value by using an approximation and fitting algorithm according to the correspondence between the pulse wave and the blood pressure (Para. [0027] – [0028], “The mean value of the pressure wave is called MAP 210 and may be estimated using equation (1).” And para. [0036], “The equation for each subject using different models may be found by linearly curve fitting the measured BPs and the experimentally obtained PTTs.”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2017/0202459 A1) (hereinafter – Cao) in view of Yamaguchi et al. (US 2007/0152537 A1) (hereinafter – Yamaguchi).

Regarding claim 2, Cao discloses The blood pressure measuring device according to claim 1, Cao fails to disclose wherein the pressure sensing device comprise a pressure sensor substrate and a pressure sensor;
the pressure sensor is strip-shaped as a whole, the pressure sensor comprises a first lower electrode layer, a first piezoelectric material layer, and a first upper electrode layer disposed on the pressure sensor substrate in sequence;
and the pressure sensor further comprises a first pressure sensor encapsulation protective layer disposed outside.
However, in the same field of endeavor, Yamaguchi teaches wherein the pressure sensing device comprise a pressure sensor substrate and a pressure sensor (Para. [0043], “substrate 100” forms a base which any layers can be added to.);
the pressure sensor is strip-shaped as a whole, the pressure sensor comprises a first lower electrode layer, a first piezoelectric material layer, and a first upper electrode layer disposed on the pressure sensor substrate in sequence (Para. [0012], “Here, the layer including the piezoelectric element includes the piezoelectric element formed by stacking a first electrode, a piezoelectric material and a second electrode.”);
and the pressure sensor further comprises a first pressure sensor encapsulation protective layer disposed outside (Para. [0058], “In addition, by providing a protective layer 108 on the rear side of the first functional layer 101, intrusion of impurity elements can be prevented.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Cao to include sensor layers as taught by Yamaguchi in order to simplify manufacturing (Para. [0009], “It is an object of the present invention to provide an easy manufacturing method of a micro electro mechanical system and a semiconductor device including the micro electro mechanical system.”). and also include a protective layer in order to reduce impurity (Para. [0058], “In addition, by providing a protective layer 108 on the rear side of the first functional layer 101, intrusion of impurity elements can be prevented.”).
Regarding claim 3, Cao and Yamaguchi teach The blood pressure measuring device according to claim 2, Cao further discloses wherein the pressure sensor substrate is a flexible substrate, and the pressure sensor is attached to the wristband or integrated in the wristband (Para. [0047], “flexible sensor unit 520”).
Regarding claim 4, Cao and Yamaguchi teach The blood pressure measuring device according to claim 2, Cao fails to disclose wherein a first insulating protective layer is disposed between the pressure sensor and the pressure sensor substrate, and/or a second insulating protective layer is disposed between the pressure sensor and the first pressure sensor encapsulation protective layer.
However, in the same field of endeavor, Yamaguchi teaches wherein a first insulating protective layer is disposed between the pressure sensor and the pressure sensor substrate, and/or a second insulating protective layer is disposed between the pressure sensor and the first pressure sensor encapsulation protective layer (Para. [0058], “In addition, by providing a protective layer 108 on the rear side of the first functional layer 101, intrusion of impurity elements can be prevented.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Cao to include a protective layer as taught by Yamaguchi in order to reduce impurity (Para. [0058], “In addition, by providing a protective layer 108 on the rear side of the first functional layer 101, intrusion of impurity elements can be prevented.”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2017/0202459 A1) (hereinafter – Cao) in view of Yamaguchi et al. (US 2007/0152537 A1) (hereinafter – Yamaguchi) in further view of Rothkopf (US 2016/0058375 A1) (hereinafter – Rothkopf).

Regarding claim 5, Cao and Yamaguchi teach The blood pressure measuring device according to claim 2, Cao fails to disclose wherein material for each of the first lower electrode layer and the first upper electrode layer is selected as least one of ITO, silver nanowire, silver alloy, graphene, carbon nanotube, carbon nanobud.
However, in the same field of endeavor, Rothkopf teaches wherein material for each of the first lower electrode layer and the first upper electrode layer is selected as least one of ITO, silver nanowire, silver alloy, graphene, carbon nanotube, carbon nanobud (Para. [0174], “Potential transparent conductive materials include, for example, polyethyleneioxythiophene (PEDOT), indium tin oxide (ITO), carbon nanotubes, graphene, silver nanowire, other metallic nanowires, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Cao to include a specific material as taught by Rothkopf in order to have a desirable electrical property in response to deformation (Para. [0174], “In general, a transparent force-sensitive film may include a compliant material that exhibits an electrical property that is variable in response to deformation or deflection of the film.”).
Regarding claim 6, Cao and Yamaguchi teach The blood pressure measuring device according to claim 2, Cao fails to disclose wherein material for the first upper electrode layer is selected as at least one of ITO, silver nanowire, silver alloy, graphene, carbon nanotube, carbon nanobud.
However, in the same field of endeavor, Rothkopf teaches wherein material for the first upper electrode layer is selected as at least one of ITO, silver nanowire, silver alloy, graphene, carbon nanotube, carbon nanobud (Para. [0174], “Potential transparent conductive materials include, for example, polyethyleneioxythiophene (PEDOT), indium tin oxide (ITO), carbon nanotubes, graphene, silver nanowire, other metallic nanowires, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Cao to include a specific material as taught by Rothkopf in order to have a desirable electrical property in response to deformation (Para. [0174], “In .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2017/0202459 A1) (hereinafter – Cao) in view of Furness, III et al. (US 2017/0258336 A1) (hereinafter – Furness).

Regarding claim 7, Cao discloses The blood pressure measuring device according to claim 1, Cao fails to disclose wherein the pressure sensing device comprises a pressure sensor substrate and a pressure sensor, the pressure sensor comprise a plurality of pressure sub-sensors.
However, in the same field of endeavor, Furness teaches wherein the pressure sensing device comprises a pressure sensor substrate and a pressure sensor, the pressure sensor comprise a plurality of pressure sub-sensors (FIG. 6 and para. [0118] – [0120], “The combined sensor or transducer structure 608” showing multiple sensors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Cao to include sub-sensors as taught by Furness in order to have accurate readings (Para. [0121], “The combined sensor or transducer structure 608 advantageously aligns or places the first and the second sensors or transducers in registration with one another, ensuring accurate reading of applied forces relative to sensed pulse waveform.”).
Regarding claim 8, Cao discloses The blood pressure measuring device according to claim 7, Cao fails to disclose wherein the plurality of pressure sub-sensors have a shape of strip and are arranged parallel to each other,
each of the plurality of pressure sub-sensors comprises a second lower electrode layer, a second piezoelectric material layer and a second upper electrode layer disposed on the pressure sensor substrate in sequence,
the second piezoelectric material layer and the second upper electrode layer are each strip-shaped, and the pressure sensor further comprises a second pressure sensor encapsulation protective layer disposed outside.
However, in the same field of endeavor, Furness teaches wherein the plurality of pressure sub-sensors have a shape of strip and are arranged parallel to each other (FIG. 6 and para. [0118] – [0120], “The combined sensor or transducer structure 608” showing multiple sensors.),
each of the plurality of pressure sub-sensors comprises a second lower electrode layer, a second piezoelectric material layer and a second upper electrode layer disposed on the pressure sensor substrate in sequence (FIG. 6 and para. [0118] – [0120], “The combined sensor or transducer structure 608” showing multiple sensors.),
the second piezoelectric material layer and the second upper electrode layer are each strip-shaped, and the pressure sensor further comprises a second pressure sensor encapsulation protective layer disposed outside (FIG. 6 and para. [0118] – [0120], “The combined sensor or transducer structure 608” showing multiple sensors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Cao to include sub-sensors as taught by Furness in order to have accurate readings (Para. [0121], “The combined sensor or transducer structure 608 advantageously aligns or places the first and the second sensors or transducers in registration with one another, ensuring accurate reading of applied forces relative to sensed pulse waveform.”).
Regarding claim 9, Cao discloses The blood pressure measuring device according to claim 8, Cao fails to disclose wherein the second lower electrode layers of the plurality of pressure sub-sensors are separated in strips, or formed as an integral structure.
However, in the same field of endeavor, Furness teaches wherein the second lower electrode layers of the plurality of pressure sub-sensors are separated in strips, or formed as an integral structure (FIG. 6 and para. [0118] – [0120], “The combined sensor or transducer structure 608” showing multiple sensors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Cao to include sub-sensors as taught by Furness in order to have accurate readings (Para. [0121], “The combined sensor or transducer structure 608 advantageously aligns or places the first and the second sensors or transducers in registration with one another, ensuring accurate reading of applied forces relative to sensed pulse waveform.”).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2017/0202459 A1) (hereinafter – Cao) in view of Furness, III et al. (US 2017/0258336 A1) (hereinafter – Furness) in further view of Yamaguchi et al. (US 2007/0152537 A1) (hereinafter – Yamaguchi).

Regarding claim 10, Cao discloses The blood pressure measuring device according to claim 8, Cao fails to disclose wherein a third insulating protective layer is disposed between the second lower electrode layer of each of the plurality of pressure sub-sensors and the pressure sensor substrate, and/or a fourth insulating protective layer is disposed between the second upper electrode layer of each of the plurality of pressure sub-sensors and the second pressure sensor encapsulation protective layer.
However, in the same field of endeavor, Yamaguchi teaches wherein a third insulating protective layer is disposed between the second lower electrode layer of each of the plurality of pressure sub-sensors and the pressure sensor substrate, and/or a fourth insulating protective layer is disposed between the second upper electrode layer of each of the plurality of pressure sub-sensors and the second pressure sensor encapsulation protective layer (Para. [0058], “In addition, by providing .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Cao to include a protective layer as taught by Yamaguchi in order to reduce impurity (Para. [0058], “In addition, by providing a protective layer 108 on the rear side of the first functional layer 101, intrusion of impurity elements can be prevented.”).

Regarding claim 11, Cao discloses The blood pressure measuring device according to claim 7, Cao further discloses wherein the plurality of pressure sub-sensors can each have a shape of dot and are arranged in matrix (FIG. 5C, multiple electrodes are shown), 
Cao fails to disclose each of the plurality of pressure sub-sensors comprises a third lower electrode layer, a third piezoelectric material layer, and a third upper electrode layer disposed on the pressure sensor substrate in sequence,
each of the third piezoelectric material layer and the third upper electrode layer has a shape of dot, and the pressure sensor further comprises a third pressure sensor encapsulation protective layer is further disposed outside.
However, in the same field of endeavor, Yamaguchi teaches each of the plurality of pressure sub-sensors comprises a third lower electrode layer, a third piezoelectric material layer, and a third upper electrode layer disposed on the pressure sensor substrate in sequence (Para. [0012], “Here, the layer including the piezoelectric element includes the piezoelectric element formed by stacking a first electrode, a piezoelectric material and a second electrode.”),
each of the third piezoelectric material layer and the third upper electrode layer has a shape of dot, and the pressure sensor further comprises a third pressure sensor encapsulation protective layer is further disposed outside (Para. [0058], “In addition, by providing a protective layer 108 on the rear side of the first functional layer 101, intrusion of impurity elements can be prevented.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Cao to include sensor layers as taught by Yamaguchi in order to simplify manufacturing (Para. [0009], “It is an object of the present invention to provide an easy manufacturing method of a micro electro mechanical system and a semiconductor device including the micro electro mechanical system.”). and also include a protective layer in order to reduce impurity (Para. [0058], “In addition, by providing a protective layer 108 on the rear side of the first functional layer 101, intrusion of impurity elements can be prevented.”).
Regarding claim 12, Cao discloses The blood pressure measuring device according to claim 11, Cao further discloses wherein the third lower electrode layers of the plurality of pressure sensors has a shape of dot and are disposed separately, or, the third lower electrode layers of the plurality of pressure sensors are formed as an integral structure (FIG. 5C, multiple electrodes are shown).
Regarding claim 13, Cao discloses The blood pressure measuring device according to claim 12, Cao fails to disclose wherein a fifth insulating protective layer is disposed between the third lower electrode layer of each of the pressure sub-sensors and the pressure sensor substrate, and/or a sixth insulating protective layer is disposed between the third upper electrode layer of each of the pressure sub-sensors and the third pressure sensor encapsulation protective layer.
However, in the same field of endeavor, Yamaguchi teaches wherein a fifth insulating protective layer is disposed between the third lower electrode layer of each of the pressure sub-sensors and the pressure sensor substrate, and/or a sixth insulating protective layer is disposed between the third upper electrode layer of each of the pressure sub-sensors and the third pressure sensor encapsulation protective layer (Para. [0058], “In addition, by providing a protective layer 108 on the rear side of the first functional layer 101, intrusion of impurity elements can be prevented.”).
.

Claims 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2017/0202459 A1) (hereinafter – Cao) in view of Najarian et al. (US 2012/0123232 A1) (hereinafter – Najarian).

Regarding claim 14, Cao discloses The blood pressure measuring device according to claim 1, Cao fails to disclose further comprising a power supply device which comprises a thin film solar cell, the thin film solar cell is disposed on an outwardly facing side of the wristband, and is configured to supply power to the control system and the pressure sensing device.
However, in the same field of endeavor, Najarian teaches further comprising a power supply device which comprises a thin film solar cell, the thin film solar cell is disposed on an outwardly facing side of the wristband, and is configured to supply power to the control system and the pressure sensing device (Para. [0185], “This apparatus may be powered by motion, battery, or solar power.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Cao to include a solar cell as taught by Najarian in order to minimize cost (Para. [0185], “It is to be specifically noted that the circuitry may be implemented in a minimal cost and component embodiment, which may be most applicable to a disposable application of the device.”).
Regarding claim 16, Cao discloses The blood pressure measuring device according to claim 15, Cao further discloses wherein the pulse data processing unit is further configured to compare the electrical signal with a preset electrical signal threshold range (Para. [0068], “In 1240, the data model with overall minimum validation errors across all data models may be selected for BP data modeling and outlier reporting on the test data sets. Suitable user-end reports may be generated for each of the computing phases.”);
Cao fails to disclose and to issue prompt information of adjusting wristband if the electrical signal exceeds the preset electrical signal threshold range.
However, in the same field of endeavor, Najarian teaches and to issue prompt information of adjusting wristband if the electrical signal exceeds the preset electrical signal threshold range (Para. [0187], “FIG. 25F illustrates an embodiment in which the CPU controls the gain of the first stage amplifier through AGC circuits 2167, enabling the system to adjust for poor electrode placement or subjects with weaker ECG signals. These embodiments permit the selection of the strongest pair or best signal from of a multiplicity of pairs of electrodes for analysis.” If the electrodes noise is high, the better pair is used, and adjusting the straps should be performed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Cao to include a fitting as taught by Najarian in order to get better data (Para. [0187], “These include the analysis of all the pairs and combination of the signals or calculation of an average of all of the signals or the identification of the most distorted signal, considering muscle artifact noise or the like, and utilizing it as a filter signal to be subtracted from the identified best signal.”).
Regarding claim 17, Cao discloses The blood pressure measuring device according to claim 15, Cao fails to disclose wherein the blood pressure data processing unit is further configured to compare the blood pressure value with a preset blood pressure threshold range, and to send prompt information of abnormality to a specific user if the blood pressure value exceeds the preset blood pressure threshold range.
 wherein the blood pressure data processing unit is further configured to compare the blood pressure value with a preset blood pressure threshold range, and to send prompt information of abnormality to a specific user if the blood pressure value exceeds the preset blood pressure threshold range (Para. [0187], “FIG. 25F illustrates an embodiment in which the CPU controls the gain of the first stage amplifier through AGC circuits 2167, enabling the system to adjust for poor electrode placement or subjects with weaker ECG signals. These embodiments permit the selection of the strongest pair or best signal from of a multiplicity of pairs of electrodes for analysis.” If the electrodes noise is high, the better pair is used, and adjusting the straps should be performed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Cao to include a fitting as taught by Najarian in order to get better data (Para. [0187], “These include the analysis of all the pairs and combination of the signals or calculation of an average of all of the signals or the identification of the most distorted signal, considering muscle artifact noise or the like, and utilizing it as a filter signal to be subtracted from the identified best signal.”).
Regarding claim 19, Cao discloses The blood pressure measuring method according to claim 18, Cao further discloses further comprising: comparing the electrical signal with a preset electrical signal threshold range (Para. [0068], “In 1240, the data model with overall minimum validation errors across all data models may be selected for BP data modeling and outlier reporting on the test data sets. Suitable user-end reports may be generated for each of the computing phases.”);
Cao fails to disclose and issuing prompt information of adjusting wristband when the electrical signal exceeds the preset electrical signal threshold range.
However, in the same field of endeavor, Najarian teaches wherein the blood pressure data processing unit is further configured to compare the blood pressure value with a preset blood pressure threshold range, and to send prompt information of abnormality to a specific user if the blood pressure value exceeds the preset blood pressure threshold range (Para. [0187], “FIG. 25F illustrates an embodiment in which the CPU controls the gain of the first stage amplifier through AGC circuits 2167, enabling the system to adjust for poor electrode placement or subjects with weaker ECG signals. These embodiments permit the selection of the strongest pair or best signal from of a multiplicity of pairs of electrodes for analysis.” If the electrodes noise is high, the better pair is used, and adjusting the straps should be performed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Cao to include a fitting as taught by Najarian in order to get better data (Para. [0187], “These include the analysis of all the pairs and combination of the signals or calculation of an average of all of the signals or the identification of the most distorted signal, considering muscle artifact noise or the like, and utilizing it as a filter signal to be subtracted from the identified best signal.”).

Response to Arguments
Applicant's arguments filed May 28, 2021 have been fully considered but they are not persuasive.
With respect to the arguments regarding Cao, the arguments are not persuasive. Cao discloses, see especially FIG. 2 and accompanying paragraphs, determining a pulse wave (pressure wave) based on a signal and based on that determination calculating a blood pressure. As shown in FIG. 2, a signal is clearly converted into a pressure waveform which can be clearly used to determine a blood pressure value.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791